     Case 3:18-cv-00282-MMD-CLB Document 117 Filed 03/02/21 Page 1 of 2


1

2

3                              UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6      NATHANIEL WILLIAMS,                              Case No. 3:18-cv-00282-MMD-CLB

7                                    Plaintiff,                      ORDER
             v.
8
       WILLIAM GITTERE, et al.,
9
                                 Defendants.
10

11          Plaintiff Nathaniel Williams filed this action under 42 U.S.C. § 1983. (ECF No. 1-

12    1.) After thrice amending, Plaintiff filed his Fourth Amended Complaint against named

13    Defendants Kim Adamson, Renee Baker, John Borrowman, Carlos Calderon, Sonya

14    Carrillo, Charles Daniels, Frank Dreesen, Brian Egerton, Philip Gang, William Gittere,

15    Steve Green, Judith Hebert, Jerry Howell, Kenia Leon, Michael Minev, Ronald Oliver,

16    Rene Pena, Agapito Racoma, William Reubart, Bonnie Swadling, Devlin Thompson,

17    Harold Wickham, Brian Williams, Catherine Yup, “Dustin,” and “D Huttenschmidt.” (ECF

18    No. 88.) Per the notice filed by Attorney General Aaron Ford and Deputy Attorney General

19    Jeffrey A. Cogan, all named Defendants had joined the action except “Dustin” and “D

20    Huttenschmidt.” (ECF No. 112.)

21          The fourth amended complaint in this action was filed on February 28, 2020. ECF

22    No. 88.) On August 26, 2020, the Court granted Plaintiff an extension of time to serve

23    Defendants Kenia Leon, Agapito Racoma, “Dustin,” and “D. Huttenschmidt.” (ECF No.

24    108.) Plaintiff had until November 20, 2020 to serve the remaining Defendants. (Id.) Kenia

25    Leon and Agapito Racoma answered Plaintiff’s complaint on September 14, 2020. (ECF

26    No. 109.) The Court issued a notice of intent to dismiss under Federal Rule of Civil

27    Procedure 4(m) if the Court had not received proof of service as to “Dustin” by January

28    1, 2021 (ECF No. 113), but he was not timely served and the Court dismissed any claims
     Case 3:18-cv-00282-MMD-CLB Document 117 Filed 03/02/21 Page 2 of 2


1     against him without prejudice (ECF No. 116). The Court then issued a notice of intent to

2     dismiss Defendant “D Huttenschmidt” pursuant to Fed. R. Civ. P. 4(m) unless proof of

3     service was filed by February 10, 2021. (ECF No. 115.) To date, no such proof of service

4     has been filed.

5           Accordingly, it is ordered that the claims against “D Huttenschmidt” are dismissed

6     without prejudice.

7           DATED THIS 2nd Day of March 2021.

8

9

10
                                              MIRANDA M. DU
11                                            CHIEF UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                 2
